OPINION — AG — QUESTION: " COULD A MAN CONVICTED OF A FELONY UNDER FEDERAL LAW OF WHICH THERE IS NO CORRESPONDING CRIME UNDER FEDERAL LAW, HOLD A COUNTY OFFICE ? " — YOUR QUESTION INVOLVES A SITUATION WHEREIN THE CONVICTION UNDER THE FEDERAL LAW WAS " NOT " AN OFFENSE WHICH ALSO AMOUNTED TO A FELONY UNDER THE LAWS OF THE STATE OF OKLAHOMA, THE BRIGGS CASE IS NOT IN POINT HERE, THAT IS, AN INDIVIDUAL IS NOT DISQUALIFIED TO HOLD A COUNTY OFFICE IN THE STATE OF OKLAHOMA BY VIRTUE OF A CONVICTION OF A FEDERAL OFFENSE WHICH DOES NOT ALSO AMOUNT TO A FELONY UNDER THE LAWS OF THE STATE OF OKLAHOMA. CITE: 26 O.S.H. 61, 19 O.S.H. 132 ARTICLE III, SECTION 2, 51 O.S.H. 8 (JAMES P. GARRETT)